Citation Nr: 9930183	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in March 1997.  The statement of 
the case was issued in March 1997.  The veteran testified at 
a personal hearing at the RO in October 1997 which the RO 
accepted as the veteran's substantive appeal. A hearing was 
held in July 1999 before member of the Board sitting at the 
RO.


REMAND

The veteran contends, in substance, that a total disability 
rating for pension purposes is warranted.  The Board notes 
that several cases have been decided by the Court which 
significantly impact the issue of non-service-connected 
pension.  In Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992), it was held, in part, that each disability in a 
pension case must be assigned a percentage rating, and that 
the VA should discuss the diagnostic codes involved in the 
claim.  In Brown v. Derwinski, 2 Vet. App. 444, 446-47 
(1992), it was held that a pension claim must be considered 
under both the average person standard and the 
unemployability standard.

VA examinations dated in January 1997 show diagnoses of 
degenerative joint disease involving the lumbosacral spine 
with backaches; hiatal hernia; hypertension; cirrhosis of the 
liver; continued tobacco, alcohol and illegal drug abuse; 
minimal restriction in the usage of the left thumb; post-
traumatic stress disorder. 

The RO did not assign ratings for cirrhosis of the liver, 
hiatal hernia or a left thumb disability.  In addition, the 
statement of the case did not set forth all pertinent laws 
and regulations pertaining to each of the rated disabilities.  
The case must be returned to the RO for the assignment of 
ratings for each disability and the issuance of a 
supplemental statement of the case accordingly.

In July 1999, the veteran testified that he had applied for 
Social Security benefits, but had not been informed as to 
whether such benefits have been awarded.  In Masors v. 
Derwinski, 2 Vet. App. 181 (1992) it was held that the duty to 
assist a veteran under 38 U.S.C.A. § 5107(a)(1994) includes an 
obligation to obtain the records of a Social Security 
Administration adjudication awarding disability benefits.  The 
RO should determine whether the veteran has been awarded such 
benefits and, if so, copies of the Social Security 
Administration decision and the medical records on which that 
determination should be obtained.

The veteran testified that he had received treatment for some 
of his disabilities, but did not indicate whether any 
treatment was received at a VA facility.  The Board finds 
that all VA records should be obtained before a decision is 
entered as they are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Pension is payable to a veteran of a period of war, who is 
permanently and totally disabled from disability not the 
result of his own willful misconduct. 38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §§ 3.301, 3.342 (1998).  The Board 
notes that the current diagnoses include alcohol and illegal 
drug abuse.  Although the RO set forth a rating for drug and 
alcohol abuse, the RO did not make a determination as to 
whether drug and alcohol abuse is due to the veteran's own 
willful misconduct.  This determination must be made prior to 
adjudication of the veteran's claim by the Board. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should determine whether the 
veteran has received any medical 
treatment by the VA and, if so, should 
obtain copies of all VA outpatient 
records concerning treatment of the 
veteran's disabilities , which are not 
currently in the claims file.  All 
records obtained should be associated 
with the claims folder.

2.  The RO determine whether the veteran 
has been awarded Social Security benefits 
and, if so, should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

3.  When the requested developments have 
been completed, the case should be 
reviewed by the RO and a rating action 
prepared which lists all the veteran's 
disabilities and the percentage 
evaluation assigned each disability.  
Moreover, the rating action should 
address the issue of whether the 
veteran's alcoholism and substance abuse 
is of willful misconduct origin. If the 
decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case which includes a 
recitation of the percentage rating for 
each diagnosed disability; which cites 
the appropriate diagnostic codes and 
provides a discussion of their 
applicability to the veteran's 
disabilities; and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.321, 
4.15, and 4.17) by which a permanent and 
total disability rating for pension 
purposes may be assigned.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  
The appellant and his representative 
should then be given an opportunity to 
respond.  If the RO determines that 
alcohol and drug abuse are due to the 
veteran's own willful misconduct, the RO 
must set forth all pertinent laws and 
regulations pertaining to that 
determination.  The appellant and his 
representative should then be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


